Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 22 June 2020 have been accepted by Examiner.

Reasons for Allowance
Claims 1-33 are allowed as originally presented on 13 April 2020. The following is an examiner’s statement of reasons for allowance:
The closest prior art made of record is considered pertinent to applicant's disclosure: 
United States Patent Application Publication No. 2013/0054413 A1 to Brendall (“Brendall”) teaches and discloses “A contactless payment system for merchant transactions (e.g., a restaurant) comprises generating, at the contactless payment system, a total bill of purchases associated with a consumer, associating a unique identifier of a RFID tag or a QR code with the total bill, transmitting the total bill and associated unique identifier to a consumer accessible payment network, and receiving payment from the consumer for satisfaction of the total bill.  The consumer submits the payment using a contactless-enabled device, such as a smartphone.  The contactless-enabled device may interrogate the RFID tag orread the QR code to receive the unique identifier and a payment network link.  Furthermore, the contactless-enabled device submits a payment transaction request to the payment network, where the payment transaction request includes the unique identifier and an account identifier.  The payment network receives the payment transaction request and locates the total bill using the unique identifier as a key.” (Brendall: Abstract).
United States Patent No. 9,73,091 B1 to Belser (“Belser”) teaches and discloses “A method and system for providing a user of a wireless communication device (WCD) with vending service.  The WCD may present the user with data indicating items available for purchase from a vendor.  The WCD may then receive the user's directive to order an item from the vendor.  In response, the WCD may obtain data stored at a transponder in proximity to the WCD that indicates a location of the WCD.  In one example, the transponder may be at a fixed location, such as by being affixed to a fixed object at a venue (e.g., a stadium seat), in which case the stored data may indicate the fixed location.  The WCD may then send an order for the item and the obtained data to the vendor.  In turn, the vendor may use the data to determine a location of the WCD and then deliver the item to the determined location” (Belser: Abstract).
United States Patent Application Publication No. 2014/0279098 A1 to Ham (“Ham”) teaches and discloses “The present subject matter discloses systems and methods in which a mobile application integrates with a restaurant's point of sale (POS) system such that, by providing a table identifier, users may split and pay an itemized bill, without the need of servers or restaurant staff.” (Ham: Abstract).
United States Patent Application Publication No. 2013/0138518 A1 to White (“White”) teaches and discloses “Devices, systems, and methods are disclosed for facilitating a wireless transaction by coupling or associating an identifier to a location.  The identifier is read, retrieved, or received by a customer's wireless communication device to connect to a POS terminal.  Once connected, the wireless communication device sends a location identifier to the POS terminal, so that the POS terminal can associate the wireless communication device with the location.  Once an association is established, the POS terminal then presents options.  The POS terminal receives selections, and alerts a staff member of selections and the location.  In many instances, the POS terminal also adds the selection to a bill or an invoice” (White: Abstract).
However, the prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 16 and 27:
Claim 16 (and similarly claims 1 and 27) discloses:
A system for the processing of payments for at least one location-based sales venue containing a plurality of customer locations and having a network-connected venue-associated POS system, said system comprising: 

b. a server including a payment processing software component, a network interface capable of communication via at least one data network with mobile customer devices as well as with all of the venue-associated POS systems and identity target devices, a transaction gateway through which customer payments can be processed, and a location database comprising, for each sales venue: 
i. a venue record containing venue payment coordinates via which payments to the venue can be electronically processed by the transaction gateway and network address details for the venue-associated POS system by which the server can communicate with same; and 
ii. a location record corresponding to each physical customer location within the venue and containing venue-specific location details corresponding to a customer location defined within the venue-associated POS system, the network address details for the associated identity target device, and a one-time identifier associated with the location capable of display by the associated identity target device; 
said system operating by: 
a. in a monitoring step, using the payment processing software component and the server to monitor any posting in venue-associated POS systems in respect of customer locations within associated venues and upon detection of the posting of any chargeable amounts in respect of a customer location, which is then an active location: 
i. generating and storing a one-time identifier to the location record corresponding to the active location; and 
ii. transmitting the generated one-time identifier to the identity target device associated with the active location; 
b. in a target-rendering step, on receipt of a transmission of a generated one-time identifier by identity target device, displaying said one-time identifier via the identity target device such that it is readable to mobile customer devices in proximity to the associated customer location; 
c. conducting transaction payments as desired to be completed by customers in respect of customer locations in sales venues using the server and the payment processing software component by, in respect of each transaction payment desired to be facilitated:
i. receiving at the server a location transmission from a mobile customer device, said location transmission containing data corresponding to the readable one-time identifier displayed by the identity target device in respect of each active customer location in respect of which payment is desired to be processed, being the payment locations; 
ii. on receipt of a location transmission at the server, parsing the received location transmission to extract the one-time identifiers associated with each of the payment locations and the customer payment details; 
iii. selecting the location records from the location database corresponding to each payment location by matching the one-time identifiers extracted from the location transmission with the one-time identifiers stored in the individual location records; 

1. conducting a query of the venue-associated POS system to identify the total payment amount required from the customer in respect of all of the payment locations; 
2. triggering a payment transaction via the transaction gateway in the total payment amount using customer payment method details provided from the mobile customer device and the venue payment coordinates from the venue record associated with the payment locations; 
v. on completion of the payment transaction: 
1. transmitting a payment completion indication to the venue-associated POS system in respect of the payment locations; and 
2. updating the location record for each payment location by removing the stored one-time identifier therefrom; 
wherein the one-time identifiers do not correspond specifically to physical location details of the corresponding customer location and are not duplicated on any two location records; and 
wherein the one-time identifiers used in respect of location records and payment locations in a particular payment transaction are not reused in subsequent payment transactions by the server.
The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/A. Hunter Wilder/Primary Examiner, Art Unit 3627